Learned, P. J.
There is sufficient evidence to show that defendant was a stockholder. He paid his $1,000, through Judge Putnam, to the company, and he received through Judge Putnam a certificate issued in the name of McDowall, and assigned by McDowall in blank. The acceptance and retention of this certificate showed that, instead of making a present of the $1,000 to the company, he took stock therein. It is true that he did not intend that his $1,000 should beso paid as to cause any personal liability, but Judge Putnam had been told that all the stock but $1,500 had been subscribed for, (or paid,) and had repeated this information to defendant, and thereupon had been authorized to pay the defendant’s $1,000, together with his own $500. It turned out that the statement thus made to Judge Putnam was not true; but the plaintiff was not responsible for that error, and- knew nothing of it. Nor can it be said that the plaintiff obtained anything by that untruthful statement, and thus became responsible for it. The money paid by Judge Putnam went to the company, and did not belong to the plaintiff. There can be no doubt that for work done by the plaintiff for the company he had a right of action against it, although he was a trustee. It was proper and necessary to prove the judgment against the company. The plaintiff then gave other evidence tending to show that the company owed him. Even if the liability on the note could not be a ground of recovery in this action because the action against the company was not commenced within the year, yet that objection does not lie against the cause of action for plaintiff’s services; for the plaintiff’s services continued till October, 1888, and in that month the action against the company was commenced. The defendant urges *388that some of these services were rendered before the company was formed. This is immaterial, since a sufficient amount of service was rendered after the company was formed to make an indebtedness to the plaintiff of over $1,000, and the recovery is only for $1,000. The plaintiff was not a stockholder, although these shares had been issued to him. That had been done because defendant did not desire to appear as a stockholder. But plaintiff never paid for the share, and assigned the certificate to defendant at once; and defendant must have accepted it, for it was produced by him at the trial.
Judgment affirmed, with costs.